Per Curiam.
The Judge made a palpable error in applying the rule which requires an express limitation to heirs in a fee-simple conveyance of the legal estate to an executory agreement, which is a conveyance only in equity. This rule, purely technical as it is, and founded in a policy which has disappeared with the feudal system, from which it sprung, is relaxed in many cases even at law.. In executory contracts, equity supplies words of inheritance, and implies a fee where the consideration evinces that not less than a fee was intended. These contracts, like a will, are interpreted so as to give effect to the intention. In Dearth v. Williamson, (2 Serg. & Rawle 498), a covenant to make a lawful deed of conveyance was understood, from the nature of the transaction, to be a covenant to make a good title. On the same principle, a covenant to divide a tract by giving one of the parties a portion of it in recompense of an improvement, must be deemed a covenant to give it out and out. Improvement is a permanent benefit, and compensation of it follows its nature. What is the value of an estate for life in wild land ? Next to nothing. Agree*69ments of compromise, for the sake of repose, are necessarily perpetual where their duration is not limited expressly or by implication. The owner of this title agreed to give a part of the land; and he agreed to give it as he would a chattel; of course he agreed to give it in fee-simple.
Judgment reversed, and a venire de novo awarded.